Citation Nr: 0737050	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for left knee 
arthritis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1990 to April 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to service connection for 
left knee arthritis and for a right knee disability as 
secondary to the service-connected left knee patellofemoral 
syndrome.   

In April 2007, the Board remanded the matters on appeal.  

In September 2007, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's claims folder.

The Board notes that in September 2007, additional evidence 
was associated with the claims folder.  The evidence consists 
of VA treatment records showing treatment of the knees.  At 
the hearing before the Board in September 2007, the veteran 
and his representative waived the right to have the case 
remanded to the RO for review of the additional evidence.  
Therefore, the Board finds that a remand for the RO's initial 
consideration of this evidence is not required and the Board 
may proceed with the adjudication of this appeal.  
38 C.F.R. § 20.1304(c).  

The appeal of entitlement to service connection for a right 
knee disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDING OF FACT

There is no evidence of x-ray findings of left knee 
arthritis.  


CONCLUSION OF LAW

Left knee arthritis was not incurred in, or aggravated by, 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate a claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a March 
2006 letter.  Notwithstanding this belated notice, the Board 
determines that the veteran was not prejudiced by any defect 
in timing.  The Board points out that the veteran has not 
alleged any prejudice, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records dated from April 2002 to August 2007 have 
been obtained.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded VA 
examinations in March 2002, April 2004, and April 2005 to 
determine the nature and etiology of the knee disability and 
to determine whether the veteran had arthritis of the left 
knee.  

The veteran asserts that the VA examinations were not 
adequate.  See the veteran's statements dated in July 2006 
and August 2005.  The veteran requested an independent 
medical examination of the left knee.  The Board finds that 
no such opinion is necessary.  The record in this appeal does 
not reflect the medical complexity or controversy to meet the 
requirements for obtaining an advisory opinion from an 
independent medical expert (IME).  See 38 U.S.C.A. §§ 
5103A(d) and 7109.  At issue is whether there is arthritis of 
the left knee.  The record shows that the veteran underwent 
several x-ray examinations in order to determine whether 
there is arthritis in the left knee.  The x-ray examinations 
were interpreted by radiologists and medical doctors who have 
the expertise to make this determination.  Thus, the Board 
finds that additional medical examination including an IME is 
unnecessary.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran contends that he incurred left knee arthritis in 
service.  Service connection is currently in effect for left 
patellofemoral syndrome of the left knee and a 10 percent 
rating is assigned under Diagnostic Code 5019 (2007).  The 
Board notes that VA's General Counsel has held that a veteran 
who has x-ray findings of arthritis and instability of the 
knee could receive separate ratings under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 
(1997).  See also VAOPGCPREC 9-98 (1998).  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

There is no competent evidence of a diagnosis of arthritis of 
the left knee in service.  Service medical records show 
diagnoses of knee pain secondary to patellar chondromalacia 
and patellofemoral pain syndrome of the left knee.  However, 
the service medical records do not show a diagnosis of 
arthritis of the left knee.  X-ray examinations of the left 
knee in February 1995 and October 1999 were normal.  The 
January 2002 discharge examination indicates that the veteran 
reported having intermittent pain in the left knee.  The 
examiner noted that the veteran had no current issues and the 
disorder was not considered disabling.  Examination of the 
lower extremities was normal.  

The probative evidence of record shows that the veteran does 
not have a current diagnosis of arthritis of the left knee.  
A March 2002 x-ray examination of the left knee was negative.  
The March 2002 QTC examination report reflects a diagnosis of 
patellofemoral syndrome of the left knee; there is no 
diagnosis of arthritis.  An April 2004 VA examination report 
indicates that the assessment was patellofemoral stress 
syndrome of the left knee.  Arthritis was not diagnosed.  X-
ray examination of the left knee was normal.  An April 2005 
VA examination report shows a diagnosis of bilateral 
patellofemoral pain syndrome.  The examiner indicated that 
the x-ray examination of the left knee was normal.  The April 
2005 x-ray examination report indicates that x-ray 
examination of the left knee revealed no osseous 
abnormalities.  An August 2007 VA treatment record indicates 
that the examiner indicated that the assessment was possible 
traumatic arthritis.  However, in a later notation, the 
examiner indicated that the veteran's cartilage was just not 
healthy due to previous injury.  

The Board notes that a December 2004 VA treatment record 
reflects a diagnosis of traumatic arthritis of the bilateral 
knees.  It is not clear from the record whether the examiner 
reviewed the veteran's medical history including the claims 
folder and x-ray examination reports.    

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board does not question the VA physician assistant's 
skill or expertise.  However, the Board finds that the April 
2005 VA medical opinion and the x-ray reports dated in April 
2005, December 2004, and March 2002 to have greater 
evidentiary weight than the December 2004 opinion.  The VA 
examiner who conducted the April 2005 VA examination report 
reviewed the claims folder and the veteran's entire medical 
history including the December 2004 treatment record before 
rendering a medical opinion as to the diagnosis of the left 
knee disability.  The VA examiner reviewed the x-ray 
examination reports before rendering a diagnosis.  Other 
factors for assessing the probative value of a medical 
opinion are access to the claims file and the thoroughness 
and detail of the opinion.  See Hernandez- Toyens, supra; 
Prejean, supra.  The Board also points out the VA x-ray 
examinations in March 2002 and April 2004 were interpreted by 
radiologists and the x-ray examinations in December 2004 and 
April 2005 were interpreted by medical doctors.  These 
doctors, particularity the radiologists, have greater 
expertise to evaluate the data, including x-ray findings, and 
to render a medical opinion as to whether there is objective 
evidence of arthritis of the left knee.  Thus, the Board 
finds the April 2005 VA medical opinion and the x-ray reports 
dated in April 2005, December 2004, and March 2002 to have 
greater evidentiary weight than the opinions in the December 
2004 and August 2007 VA treatment records.  

The Board acknowledges the veteran's belief that he has 
arthritis of the left knee.  However, his statements are not 
considered competent evidence sufficient to establish a 
diagnosis.  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, the veteran does not have the expertise 
to render a medical diagnosis of arthritis.  Although a lay 
person is competent to testify as to symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The evidence does not establish that the veteran has 
the expertise to render a medical diagnosis.  

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  The probative evidence of record establishes that the 
veteran does not currently have arthritis of the left knee.  

In summary, the competent evidence shows that the veteran 
does not have arthritis of the left knee.  As such, the 
preponderance of the evidence is against the claim for 
service connection for arthritis of the left knee, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for left knee arthritis is 
not warranted.  The appeal is denied.  


REMAND

The veteran asserts that his current right knee disability, 
diagnosed as patellofemoral pain syndrome, is caused by the 
service-connected left knee disability.  He also asserts that 
the right knee disability is caused by the service-connected 
bilateral pes planus and plantar fasciitis.  He also contends 
that the right knee disability is due to injury in service.  
See the July 2006 VA Form 9.

Regarding service connection for a right knee disability on a 
direct basis, there is competent evidence of a possible 
association between the right knee disability and service.  
In a January 2005 VA treatment record, a VA physician's 
assistant indicated that it was likely that the veteran's 
right knee was injured in service.  It is unclear whether 
this physician's assistant reviewed the veteran's service 
medical records before rendering this opinion.  In April 
2005, the veteran underwent a VA examination and the examiner 
indicated that he could not render an opinion as to whether 
the right knee was incurred in service.  The Board finds that 
another examination is needed to obtain a competent opinion 
as to whether the current right knee disability was incurred 
in or is related to disease or injury in service.  
38 U.S.C.A. § 5103A(d).  

Review of the record shows that the VA examiner who conducted 
the VA examination in April 2005 rendered an opinion as to 
whether the right knee disability was caused by the service-
connected left knee disability.  However, the VA examiner did 
not provide a medical opinion as to whether the right knee 
disability is aggravated by the service-connected left knee 
disability.  Secondary service connection is granted where a 
service connected disability aggravates a nonservice-
connected disability.  Allen v. Brown, 7 Vet App 439 (1995).  
See also 38 C.F.R. § 3.310 (in effect prior to and from 
October 10, 2006).  Thus, the Board finds that a medical 
opinion as to aggravation should be obtained.  Also, the 
examiner did not render a medical opinion as to whether the 
right knee disability was caused or aggravated by the 
service-connected bilateral pes planus or plantar fasciitis.  
The Board finds that such medical opinion should be obtained 
as well.  The VCAA specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The RO should also obtain all records of the veteran's 
treatment for the right knee disability at the Portland, 
Oregon, VA healthcare system dated from August 2007 to the 
present.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for the right knee disability 
from the Portland, Oregon, VA healthcare 
system dated from August 2007 to the 
present.  

2.  Schedule the veteran for a VA 
examination to determine the etiology and 
date of onset of the right knee 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should report all current 
right knee diagnoses.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
right knee disability first manifested 
during the veteran's period of service or 
is medically related to disease or injury 
in service.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the that the veteran's current right knee 
disability is caused by or the result of 
the service-connected left knee 
patellofemoral syndrome, bilateral pes 
planus and/or plantar fasciitis (that is, 
either singly or by any combination).  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the that the veteran's current right knee 
disability is aggravated by the service-
connected left knee disability, bilateral 
pes planus and/or plantar fasciitis.  If 
the examiner finds that the right knee 
disability is aggravated by a service-
connected disability, the examiner should 
indicate the degree of disability of the 
right knee disability before it was 
aggravated and the current degree of 
disability of right knee disability.  The 
examiner should provide a rationale for 
all conclusions.  (The examiner should be 
aware that aggravation of a disability 
requires that the disability underwent a 
permanent increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991)).

3.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


